Citation Nr: 0815658	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  03-21 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES


1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidenced has been received to 
reopen a claim for service connection for bilateral knee 
injury and if so, whether the reopened claim should be 
granted.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals, back 
injury and if so, whether the reopened claim should be 
granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to September 
1988 and from April 1989 to November 1995.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal of 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.

In June 2007, the Board remanded the appeal for a hearing.  
In February 2008, the veteran failed to appear, without 
explanation, for a Video Conference Hearing.  He has not 
requested that the hearing be rescheduled. Therefore, his 
request for a hearing is considered withdrawn.  See 38 C.F.R. 
§ 20.702 (e) (2007).  The case has been returned to the Board 
for further appellate action.

In June 2007, this case was advanced on the docket upon 
motion of the appellant.  See 38 C.F.R. § 20.900(c) (2007).

The claim for service connection for PTSD and the reopened 
claim for service connection for residuals, back injury, are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part. 


FINDINGS OF FACT

1.  In an unappealed January 1996 rating decision, the RO 
denied the veteran's claims for service connection for a knee 
injury and for a back condition.

2.  The evidence associated with the claims file subsequent 
to the January 1996 decision includes evidence that relates 
to an unestablished fact necessary to substantiate the 
claims, is not cumulative or redundant of the evidence 
previously of record, and raises a reasonable possibility of 
substantiating the claims for service connection for 
bilateral knee injury and residuals, back injury.

3.  A bilateral knee injury was not present in service or for 
many years thereafter, and is not etiologically related to 
service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for bilateral knee 
injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

2.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for residuals, 
back injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007).

3.  A bilateral knee injury was not incurred in or aggravated 
by active duty, and its incurrence or aggravation during 
active duty may not be presumed.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Bilateral Knee Injury

In an unappealed rating decision of January 1996, the RO 
denied service connection for a knee injury, based on its 
determination that there was no medical evidence of injury or 
chronic knee disability in service.

The veteran's claim to reopen was received in January 2003, 
and at that time, the veteran clarified that his claim was 
for service connection for a right and left knee injury.  The 
evidence of record prior to the January 1996 rating decision 
included service medical records which are negative for any 
evidence of a knee injury or knee disability in service.  The 
evidence received since the January 1996 decision includes 
private medical records showing that the veteran was 
diagnosed with chondromalacia patella in April 2003 and an 
opinion that the veteran's current knee disability is related 
to a knee injury during his active military service.  See 
April 2003 statement from J. M. Fields, D.C. of Fields 
Chiropractic Clinics.  This evidence is not cumulative or 
redundant of the evidence previously of record; it is also 
related to an unestablished fact necessary to substantiate 
the claim, i.e., that the veteran has a current bilateral 
knee disability which is etiologically related to service.  
Moreover, this evidence is sufficiently supportive of the 
claim to raise a reasonable possibility of substantiating the 
claim.  Accordingly, new and material evidence has been 
received and the claim of entitlement to service connection 
for bilateral knee injury is reopened.


Residuals, Back Injury

In an unappealed rating decision of January 1996, the RO 
denied service connection for a back condition, based on its 
determination that there was no evidence of a link between 
any current back disability and any injury or disability in 
service.

The veteran's claim to reopen was received in July 2002.  The 
evidence of record at the time of the January 1996 decision 
included competent evidence of an in-service injury and 
complaints and treatment for the veteran's back.  See service 
medical records.  The veteran failed to report for a 
scheduled VA examination.  Therefore, there was also no 
competent medical evidence of a current back disability at 
that time.  There was also insufficient medical evidence of a 
nexus between any current back disability and the veteran's 
military service.  The evidence received since the January 
1996 decision includes medical records showing that the 
veteran has been diagnosed with several back disabilities 
since his time in the military up until the present, 
including low back syndrome, chronic lumbar strain, lumbalgia 
and lumbar spasms.  The evidence also includes a medical 
opinion linking the veteran's current back disabilities to a 
back injury in service.  See April 2003 statement from J. M. 
Fields, D.C. of Fields Chiropractic Clinics and medical 
records from Ortho Neuro Center.  This evidence is not 
cumulative or redundant of the evidence previously of record; 
it is also related to an unestablished fact necessary to 
substantiate the claim, i.e., that the veteran has current 
residuals, back injury which are etiologically related to 
service.  Moreover, this evidence is sufficiently supportive 
of the claim to raise a reasonable possibility of 
substantiating the claim.  Accordingly, new and material 
evidence has been received and the claim of entitlement to 
service connection for residuals, back injury is reopened.

Reopened Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after discharge from service, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2007).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

As stated above, service medical records are negative for any 
evidence of a knee injury or knee disability in service.  
Furthermore, the report of the veteran's discharge 
examination conducted in June 1995 shows that his lower 
extremities were found to be normal.  

There is no medical evidence documenting the presence of a 
bilateral knee disability until many years following the 
veteran's discharge from service.  Also as discussed above, 
the veteran was diagnosed with chondromalacia patella in 
April 2003.

With respect to whether the veteran's bilateral knee 
disability is etiologically related to service, J.M. Fields 
in his April 2003 letter discussed above, indicates that the 
veteran reported that his knee pain started after a lifting 
injury in service and based on the veteran's reported 
history, he opines that the veteran's current bilateral knee 
disability is related to his military service.  The Board 
finds that this opinion is of minimal probative value because 
it is not properly supported, there is no indication that the 
physician reviewed the veteran's service medical records 
before rendering his opinion, and he also failed to provide 
an assessment of the likelihood that the veteran's bilateral 
knee disability is related to service.  The Court has held 
that medical opinions that are speculative, general, or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

Additionally, in March 2006, the Court held that because the 
terms "new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants, when providing 
the notice required by section 5103(a), it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of the evidence that must be presented.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

Because the claim for service connection for a back 
disability has been reopened, and the reopened claim is 
remanded for additional development, as discussed below, 
there is no need to discuss at this time whether VA's duties 
to notify and to assist the claimant, found at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007), have been met concerning this issue, or the issue of 
entitlement to service connection for PTSD, which is also 
remanded.  The Board has considered whether the duties to 
notify and assist the claimant have been met concerning the 
reopening of the claim for service connection for bilateral 
knee disability.

The record reflects that in January 2003, prior to the 
initial adjudication of the claim to reopen, and in June 
2005, the veteran was provided with the required notice, to 
include notice that he submit any pertinent evidence in his 
possession, and notice required under Kent, supra, regarding 
new and material evidence to reopen a previously denied 
claim.  The Board notes that, even though the letters 
requested a response within 60 days, they also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) (evidence must be received by the 
Secretary within one year from the date notice is sent).

The Board also notes that although the veteran has not been 
provided notice of the type of evidence necessary to 
establish a disability rating or an effective date for 
service connection for bilateral knee injury, the Board finds 
that there is no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The Board has determined that 
service connection for bilateral knee injury is not 
warranted.  Consequently, no disability rating or effective 
date will be assigned, so the failure to provide notice with 
respect to those elements of the claim was no more than 
harmless error.

Finally, the Board notes that veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, which could be obtained to 
substantiate the denied claim.  The Board is also unaware of 
any such outstanding evidence.  

The Board acknowledges that the veteran has not been afforded 
a VA examination to determine the etiology of his current 
bilateral knee disability, but has determined that no such 
examination is required in this case because the medical 
evidence of record is sufficient to decide the claim.  See 38 
C.F.R. § 3.159(c)(4).

In sum, the Board concludes that any errors in the notice and 
the development of the claim by the originating agency were 
not prejudicial to the claimant.


ORDER

The claim for service connection for bilateral knee injury is 
reopened and to this extent only, the appeal is granted.

Service connection for bilateral knee injury is denied.

The claim for service connection for residuals, back injury, 
is reopened and to this extent only, the appeal is granted.


REMAND

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); (2) a link, established by medical 
evidence, between current PTSD symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2007).

In an August 2003 letter, readjustment counseling specialist 
L. Wingate at the Columbia, South Carolina Vet Center reports 
that the veteran has PTSD.  However, the evidence currently 
of record does not establish his participation in combat with 
the enemy or corroborate the occurrence of a stressor 
supporting the diagnosis of PTSD.

The August 2003 letter recounts that the veteran, while 
assigned to the 3rd Army Group while TDY from Germany to the 
Persian Gulf Region, i.e., Saudi Arabia from February 21, 
1991 to March 19, 1991 during Operation Desert Storm, 
periodically witnessed incoming scud missiles and that, 
during his TDY while engaged in a field exercise, there was 
an explosion of a scud missile over the area.  It was 
reported that although his unit put on their protective gear, 
it took some time before they could depart the area due to 
lack of transportation, and he was horrified at the fact that 
they did not know what type of chemicals they had been 
exposed to as a result of the explosion.  See August 2003 
letter from L. Wingate.  The veteran's claimed stressors are 
potentially verifiable but the RO has not undertaken any 
development to do so.  

Although the Board has determined that reopening of the 
veteran's claim for service connection for residuals, back 
injury is in order, the record does not reflect that the 
medical opinion supporting the claim was rendered after a 
complete review of the veteran's pertinent medical history.  
Therefore, the Board has not found the medical evidence 
currently of record to be sufficient to decide the reopened 
claim and is of the opinion that the veteran should be 
afforded a VA examination to determine the current nature and 
etiology of his low back disorders.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) for the following actions:

1.  Give the veteran the notice required 
by Dingess v. Nicholson, 19 Vet. App. 473 
(2006) (as the degree of disability and 
effective date of the disability are part 
of a claim for service connection, VA has 
a duty to notify claimants of the evidence 
needed to prove those parts of the claim).  

2.  Verify the veteran's reported in-
service PTSD stressors.  If additional 
evidence is needed for stressor 
verification, the veteran should be asked 
to provide it.  If stressor verification 
cannot be done due to insufficient 
information, that fact should be 
documented in the record.

3.  Arrange for the veteran to be given an 
examination to determine the nature and 
etiology of all currently present acquired 
psychiatric disorders.  The examiner should 
be informed of which stressors have been 
established by the record, and the examiner 
must be instructed that only those events 
may be considered for the purpose of 
determining whether the veteran has PTSD 
due to service stressor(s).  If PTSD is 
diagnosed (under DSM-IV criteria), the 
examiner should identify the elements 
supporting the diagnosis, to include the 
stressor(s).  If PTSD is not diagnosed, the 
examiner should explain why the veteran 
does not meet the criteria for this 
diagnosis.  

4.  Make arrangements for the veteran to be 
afforded an examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any current back 
disorders.  The claims folder must be made 
available to and reviewed by the examiner, 
and the examiner should note such review in 
the examination report.  Any indicated 
studies should be performed. 

Based upon the examination results and 
claims folder review, the examiner should 
provide an opinion with respect to each 
diagnosed disability, as to whether there 
is a 50 percent or better probability that 
the disorder originated in service or is 
otherwise etiologically related to the 
veteran's military service.  The rationale 
for all opinions expressed must be 
provided.

5.  Readjudicate the issues on appeal on a 
de novo basis.  If any of the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded the requisite opportunity 
to respond.  The case should then be 
returned to the Board for further appellate 
action, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


